Judgment, Supreme Court, Bronx County (Ira Globerman, J., at suppression hearing, jury trial and sentence), rendered July 7, 1988, convicting defendant of manslaughter in the first degree and criminal possession of a weapon in the second degree and sentencing defendant to concurrent, indeterminate terms of imprisonment of 8 Vs to 25 years and 5 to 15 years, respectively, unanimously affirmed.
An eyewitness was unable to identify defendant in a photo array two months after the commission of the crimes for which defendant was convicted. Nevertheless she was permitted to make an in-court identification of defendant at trial, some two years later. We believe the testimony was properly admitted, and that the prior inability to identify defendant related to the weight, and not the admissibility, of the testimony (People v McCullers, 40 AD2d 796, affd 33 NY2d 806).
We find no merit to defendant’s claim that the court abused *307its discretion in imposing the maximum sentence. Concur— Ross, J. P., Milonas, Rosenberger, Asch and Kassal, JJ.